IN THE COURT OF APPEALS OF TENNESSEE
                                   AT JACKSON
                  ______________________________________________

WORTHER WILLIAMS,

       Plaintiff-Appellee,
                                                                            FILED
                                                      Shelby Circuit No. 61390 T.D.
Vs.                                                   No. 02A01-9712-CV-00311
                                                                             July 22, 1998
ROBERT W. STEWARD,
                                                                           Cecil Crowson, Jr.
      Defedant-Appellant.                                   Appellate C ourt Clerk
____________________________________________________________________________

                   FROM THE SHELBY COUNTY CIRCUIT COURT
                 THE HONORABLE JAMES E. SWEARENGEN, JUDGE




                              Andrew Hume Owens of Memphis
                                  For Defendant-Appellant

                               Marvin S. Bernatsky of Memphis
                                   For Plaintiff-Appellee



                                         AFFIRMED

                                        Opinion filed:




                                                              W. FRANK CRAWFORD,
                                                              PRESIDING JUDGE, W.S.



CONCUR:

ALAN E. HIGHERS, JUDGE

HOLLY KIRBY LILLARD, JUDGE


       This is an automobile personal injury case. Defendant Robert W. Steward appeals the

judgment of the trial court on a jury verdict for plaintiff, Worther Williams.

       During the evening rush hour, on May 11, 1993, Williams was traveling northbound on
Sycamore View Road in the inside lane, intending to turn left onto Summer Avenue. Sycamore

View has three northbound lanes, three southbound lanes, and a center, two-way, turn lane.

Traffic was backed up from the intersection in the normal lanes of travel, so plaintiff entered the

center turn lane over 500 feet from the intersection and proceeded northbound. Meanwhile,

Steward pulled from a private driveway on the east side of Sycamore View proceeding west and

intending to turn and proceed south. Steward crossed the three northbound lanes of traffic

through a gap between cars stopped for the traffic light and the parties’ vehicles collided in the

center turn lane approximately 500 feet from the intersection. The front-end of plaintiff’s 1972

Chevy Chevelle was severely damaged, but due to the age of the vehicle, damage was estimated

to be only $500.00.

       Mike Richardson, the Police Service Technician who arrived on the scene to investigate

the accident, testified that plaintiff made no complaint of injury at that time. Both vehicles were

towed from the scene, with plaintiff getting a ride home with the wrecker driver. Later that

evening, plaintiff began experiencing pain in his right shoulder and lower arm and was taken by

his wife to the emergency room at Baptist East Hospital. After x-rays were taken, plaintiff was

given medication for treatment of a “right shoulder contusion” and released with instructions to

see his family physician.

       Plaintiff was seen two days later by his family physician, Dr. Castellaw, who provided

medication for right shoulder pain and a “left knee bruise.” Plaintiff was then referred to a

specialist, Dr. Lynch, whose records1 indicate that plaintiff complained of continued pain in the

right shoulder and a sensation of weakness in the shoulder joint. Physical examination revealed

the following: “Patient has full active and passive motion with the right shoulder with pain in

all directions and significant weakness in external rotation. He has no significant pseudocromial

creptis. No tenderness on palpating about the rotator cuff or any other abnormal findings on

examination. X-rays of the shoulder are negative.” Approximately two weeks later, plaintiff

returned for a follow-up visit with Dr. Lynch. Dr. Lynch noted that plaintiff “has gotten almost

complete relief of his shoulder pain, has excellent strength in his rotator cuff and abductors and

has regained near normal function of his shoulder.” Plaintiff was allowed to return to work at


       1
         There was no testimony from any medical witness. The parties by agreement
read the office records of the treating physician in lieu of his testimony.

                                                2
that point, but records indicate that plaintiff sought treatment for continued shoulder pain on at

least two occasions during the following year.

       At trial, in September 1997, plaintiff claimed that he still had pain in his shoulder, but

admitted that there was nothing he could not do now that he could do before the accident.

Plaintiff’s wife, however, testified, over objection, that plaintiff could no longer do mechanical

work on her car, or do certain things around the house. Plaintiff introduced evidence of medical

bills totaling $924.00, $500.00 in property damage, and lost wages of $2,213.75. The jury

returned a verdict finding that plaintiff had sustained $35,000.00 in damages, but that he was also

10% negligent. After reduction for the portion of damages attributable to plaintiff’s negligence,

plaintiff was awarded $31,500.00.

       Defendant Robert Steward appeals the judgment of the trial court on the jury verdict for

plaintiff and has enumerated eleven issues for review. Appellant prays that a new trial be

granted, or, in the alternative, for remittitur. We have summarized appellant’s issues as follows:

               1. Whether the trial court erred in allowing wife to testify about
               husband’s impairment when there was no medical proof of such.

               2. Whether the trial court erred in failing to instruct the jury that
               there was no medical proof sufficient to allow an award for future
               pain and suffering or future medical bills.

               3. Whether the trial court erred in rejecting defendant’s requested
               jury instructions on the Tennessee statutes regarding improper
               turns and no-passing zones.

               4. Whether the trial court committed prejudicial error when
               explaining the concept of comparative fault by using a damage
               figure of $100,000.00 in its example, possibly leading the jury to
               believe that number was “in the ballpark.”

               5. Whether the verdict was supported by the evidence, or was the
               result of the passion, prejudice, or caprice of the jury.

               6. Should any of the above not independently constitute error
               sufficient to justify granting defendant a new trial, does their
               cumulative effect warrant a new trial?

       We will address appellant’s issues, as modified, in the order presented above.

               1. Whether the trial court erred in allowing wife to testify about
               husband’s impairment when there was no medical proof of such.

        Appellant asserts that the trial court wrongly allowed plaintiff’s wife to render “what was

tantamount to a medical opinion” in response to a question from plaintiff’s counsel. We quote

the exchange complained of in its entirety:


                                                 3
               MR. BERNATSKY [plaintiff’s counsel]: Are there things that he
               can’t do now that he did before?

               MR. OWENS [defendant’s counsel]: Objection. Competency
               what he can or can’t do, that’s beyond her capacity.

               THE COURT: I don’t know. I’ll overrule that.

               MRS. WILLIAMS: Yes. There’s things then he could do that he
               cannot do them now, and as like, he was a mechanic and stuff that
               he done on my car a whole lot, and also like working around in
               the house.

               MR. BERNATSKY: Are there limitations on things he can pick
               up?

               A. Yes.

Perhaps plaintiff’s counsel could have laid a better foundation for the question, but that was not

the basis for the objection. It is well settled that a lay witness can testify to the physical

condition of another person provided that the witness firsts states the detailed facts and then

gives her opinion or conclusion. American Surety Co. v. Kizer, 212 Tenn. 328, 369 S.W.2d 736

(1963). In the instant case, plaintiff’s wife testified about her husband’s condition after the

accident, discussed the treatment she observed him receive, stated that there were good days and

bad days and that she would often wake up at night to find him rubbing his shoulder. Her

conclusion that her husband cannot do everything that he could do before the accident was based

on her daily observations of him. In any event, the credibility of the witness’s observations and

conclusions goes to the weight to be given the testimony by the trier of fact, and not to its

admissibility. It is for the trier of fact to determine whether the witness has stated any material

facts that justify the witness’s conclusion. Hamlin & Allman Iron Works v. Jones, 200 Tenn.
242, 292 S.W.2d 27, 30 (1956). This issue is without merit.

               2. Whether the trial court erred in failing to instruct the jury that
               there was no medical proof sufficient to allow an award for future
               pain and suffering or future medical bills.

       During closing arguments, defense counsel objected to a statement made by plaintiff’s

counsel that plaintiff would “have the rest of his life to suffer with his arm.” Defense counsel

argued that this statement was improper because there had been no competent proof of

permanent impairment. The trial court apparently agreed, stating: “We don’t have medical proof

to that effect. All right.” Appellant asserts that the trial court’s statement was ambiguous and

that he was entitled to have his objection properly sustained. In an attempt to cure the claimed


                                                4
error, counsel submitted a hand-written jury instruction to the effect that the jury could not

consider an award for future pain and suffering or future medical bills. The trial court did not

read the requested instruction verbatim, but instead stated:

                         I’m reminded that at one point during the course of the
                trial there was some reference to future pain and suffering, and
                proof of that kind is usually required to be in the form of expert
                testimony, that is, a medical person, a doctor testifying to that
                effect, and there has been no proof of that nature of future pain
                and suffering.

        Defense counsel asserts that the trial court should have flat-out told the jury that they

could not consider an award for future pain and suffering, and that the above “watered down”

statement to the jury was insufficient.

        The standard for an appellate court’s review of a trial judge’s jury charge was stated in

City of Johnson City v. Outdoor West, Inc., 947 S.W.2d 855 (Tenn. App. 1996):

                We review the jury charge in its entirety to determine whether the
                trial judge committed reversible error. Otis v. Cambridge Mut.
                Fire Ins. Co., 850 S.W.2d 439, 446 (Tenn. 1992); In re Estate of
                Elam, 738 S.W.2d 169, 174 (Tenn. 1987); and Grissom v.
                Metropolitan Gov't of Nashville, 817 S.W.2d 679, 685 (Tenn.
                App. 1991). Jury instructions are not measured against the
                standard of perfection. Grissom, 817 S.W.2d at 685. The charge
                will not be invalidated if it "fairly defines the legal issues
                involved in the case and does not mislead the jury." Otis, 850
                S.W.2d at 446; Grissom, 817 S.W.2d at 685. Furthermore, a
                particular instruction must be considered in the context of the
                entire charge. Elam, 738 S.W.2d at 174.

Outdoor West, 947 S.W.2d at 858.

        Upon review of the instructions as a whole, we conclude that the charge given was

sufficient to advise the jury that an award for future pain and suffering would be inappropriate.



                3. Whether the trial court erred in rejecting defendant’s requested
                jury instructions on the Tennessee statutes regarding improper
                turns and no-passing zones.

        Defendant asserts that the trial court erred in failing to instruct the jury on the following

statutes:

                55-8-142. Turning movements. -- (a) No person shall turn a
                vehicle at an intersection unless the vehicle is in a proper position
                upon the roadway as required in § 55-8-140, or turn a vehicle to
                enter a private road or driveway, or otherwise turn a vehicle from
                a direct course or move right or left upon a roadway, unless and
                until such movement can be made with reasonable safety. No
                person shall so turn any vehicle without giving an appropriate


                                                 5
                signal in the manner provided in §§ 55-8-143 and 55-8-144 in the
                event any other traffic may be affected by such movement.

                55-8-121. No-passing zones. -- The department of transportation
                is hereby authorized to determine those portions of any highway
                where overtaking and passing or driving to the left of the roadway
                would be especially hazardous and may by appropriate signs or
                markings on the roadway indicate the beginning and end of such
                zones. When such signs or markings are in place and clearly
                visible to an ordinarily observant person, every driver of a vehicle
                shall obey the directions thereof.

        Trial courts should give a requested jury instruction (1) if it is supported by the evidence,

(2) if it embodies the party’s theory of the case, (3) if it is a correct statement of the law, and (4)

if its substance has not already been included in other portions of the charge. Ladd v. Honda

Motor Co., Ltd., 939 S.W.2d 83, 103 (Tenn. App. 1996).

        Appellant asserts that the first statute cited is applicable because “had the plaintiff not

changed lanes at a time when he was 500 feet from the intersection, he would have come to a

stop behind the traffic that was letting the defendant through and no collision would have

occurred.” It is undisputed that the plaintiff was established in the turn lane prior to the time of

the accident, and there was no proof, or even an allegation, that the physical act of changing

lanes was performed negligently. Furthermore, Steward testified that he never saw the plaintiff’s

car prior to the accident. Perhaps, as appellant also argues, it was negligent for plaintiff to enter

the turn lane at a point so far from the intersection. However, T.C.A. § 55-8-140 contains a

subsection relating specifically to the plaintiff’s alleged conduct in the two-way turn lane.

Defense counsel read that statute to the jury during closing argument and the trial court

specifically instructed the jury that such was an accurate statement of the law. Refusal of the

trial court to instruct the jury on T.C.A. § 55-8-142 was not error.

        Appellant also asserts that it was error not to instruct the jury on the statute dealing with

no-passing zones because the pavement markings defining each boundary of the turn lane are

the same as the markings designating a no-passing zone: a solid yellow line adjacent to a broken

yellow line. However, appellant cites to no authority which equates a center, two-way turn lane

with a no-passing zone. It is true that a center turn lane cannot be used “solely for the purpose

of passing another vehicle,” T.C.A. § 55-8-140(5)(C), but it is also true that if we adopted

appellant’s theory, no driver would ever be able to legally cross the painted boundary and enter

the turn lane. In any event, the substance of defendant’s requested charge is subsumed in the

                                                  6
statute that defense counsel read to the jury regarding conduct in a turn lane and the trial court

specifically instructed the jury that such was an accurate statement of the law. The trial court

did not err in refusing to instruct the jury on T.C.A. § 55-8-121.

                4. Whether the trial court committed prejudicial error when
                explaining the concept of comparative fault by using a damage
                figure of $100,000.00 in its example, possibly leading the jury to
                believe that number was “in the ballpark.”

        Appellant asserts that in explaining the concept of comparative fault to the jury, the

following example offered by the trial court was “erroneous and prejudicial”:

                THE COURT: Now, when you consider damages, you don’t take
                into consideration any percentages. Let’s say you figure if the
                Plaintiff wasn’t at fault, he would have been entitled to $100,000,
                but you have found that he was ten percent at fault in this. So on
                your form, you would say that the Plaintiff, the total value of his
                claim or the damages that he’s entitled to is $100,000, and then
                I’ll look at his fault assessment, and when I see that it’s ten
                percent, then I will reduce that $100,000 by ten percent, but you
                don’t do that, you just give me his damages as if his fleece were
                white as snow, so to speak, that is, not considering any fault.
                Have I made myself clear? Any question about that because
                sometimes that presents a problem? You don’t consider fault
                when you come to damages, but you do consider fault when you
                try to see which one of the parties actually was responsible for
                what happened or whether both of them were. Any questions?
                All right. Is there anything else?

                MR. OWENS [defendant’s counsel]: That $100,000 figure that
                doesn’t represent your opinion of the case, does it judge?

                MR. BERNATSKY [plaintiff’s counsel]: I think that’s mine.

                THE COURT: Just a number. That’s for the Jury. They might
                even think more or less. That’s right. They didn’t sue for more
                than $100,000 so they could not consider more.

        The Tennessee Supreme Court has held that “[e]ven if a portion of the judge’s charge

might be objectionable, if it is explained and corrected in other parts of the charge so that the jury

would not be misled, this will not be reversible error.” Smith v. Parker, 213 Tenn. 147, 156, 373
S.W.2d 205, 209 (1963). Upon review of the transcript of the entire jury charge, we think that

it is clear that the judge was merely using the $100,000.00 figure as a means of clarifying the

concept of comparative fault. Furthermore, the amount of the verdict awarded indicates that the

jury did not agree that $100,000.00 was “in the ballpark.”

        Appellant also asserts that the comment made by plaintiff’s counsel, “I think that’s

mine,” in reference to the $100,000.00 figure, was prejudicial in that it led the jury to believe that



                                                  7
it was counsel’s opinion of the value of the case. This statement was not objected to at trial and

therefore cannot now be the basis for granting a new trial. Moreover, plaintiff’s counsel had

already told the jury that $25,000 would be reasonable. This issue is without merit.

               5. Whether the verdict was supported by the evidence, or was the
               result of the passion, prejudice, or caprice of the jury.

       Appellant asserts that the jury verdict assessing plaintiff’s damages at $35,000.00 was

excessive when considering that there was no expert medical testimony presented, there was no

proof of permanent injury, medical bills totaled only $924.00, plaintiff had not visited a doctor

within the three years preceding trial, plaintiff claimed lost wages of only $2,213.75, and there

was only $500.00 in property damage.

       When factual determinations made by a jury have been approved by the trial judge, an

appellate court may only set aside these factual findings in the absence of any material evidence

in the record to support the verdict. Jackson v. Patton, 952 S.W.2d 404, 405 (Tenn. 1997);

T.R.A.P. 13(d). In Ellis v. White Freightliner Corp., 603 S.W.2d 125 (Tenn. 1980), our

Supreme Court said:

                       The trial judge’s approval of a jury verdict invokes the
               material evidence rule with respect to all other issues of fact and
               we know of no reason why that rule should not have the same
               effect when that approval includes the amount of the award. That
               action by the trial judge means that he has accredited the
               testimony of the witnesses on the issue of damages and has
               evaluated the evidence as supporting the amount awarded.
               Nevertheless, when the question of remittitur is raised, the Court
               of Appeals has the duty to review the proof of damages and the
               authority to reduce an excessive award. But when the trial judge
               has approved the verdict, the review in the Court of Appeals is
               subject to the rule that if there is any material evidence to support
               the award, it should not be disturbed.

Id. at 129.

        Upon careful review of the entire record, we find that there is material evidence to

support the jury’s award. Despite the lack of expert medical testimony, there is evidence from

which a reasonable jury could find that the plaintiff suffered shoulder pain throughout the four-

year period between the accident and trial, and that the plaintiff stopped going to see his doctor

because he was told there was nothing more that could be done for his shoulder. Although the

jury’s award is quite liberal, the amount of the award is not so unreasonable as to indicate that

any improper influences were at work.



                                                8
       6. Should any of the above not independently constitute error sufficient to justify
       granting defendant a new trial, does their cumulative effect warrant a new trial?

       In light of our findings that none of the issues raised by appellant constitute error, we

hold that their cumulative effect is, at most, negligible and does not warrant a new trial.

       The judgment of the trial court on the jury verdict in favor of plaintiff is affirmed. Costs

of the appeal are assessed against the appellant.

                                                      _________________________________
                                                      W. FRANK CRAWFORD,
                                                      PRESIDING JUDGE, W.S.

____________________________________
ALAN E. HIGHERS, JUDGE

____________________________________
HOLLY KIRBY LILLARD, JUDGE




                                                9